United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
DEFENSE AGENCIES, DECA- SOUTHERN
REGION, Fort Lee, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1274
Issued: August 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2015 appellant filed a timely appeal from a December 17, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on August 30, 2014.

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted additional medical reports. Since the Board’s jurisdiction is limited to evidence
that was before OWCP at the time it issued its final decision, the Board may not consider this evidence for the first
time on appeal. 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005). Appellant may submit this evidence
to OWCP along with a request for reconsideration pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

FACTUAL HISTORY
On September 2, 2014 appellant, then a 57-year-old store associate, filed a traumatic
injury claim alleging that on August 30, 2014 she experienced tingling in her right hand,
shoulder, back, and hip when she pulled a pallet of spare ribs and felt an electric shock in her
hands.
Appellant submitted a September 3, 2014 work status note from a physician with an
illegible signature who indicated that appellant could return to light duty with restrictions of no
standing, pushing, and pulling up to 20 pounds, and lifting and carrying up to 20 pounds. She
also provided office visit records dated September 2 and 3, 2014, which noted her complaints of
right hand numbness and tingling and low back pain after she pulled a heavy cart at work.
In a September 9, 2014 attending physician’s duty status report, a physician with an
illegible signature indicated that appellant sustained an injury on August 30, 2014 when she
pulled a cart of spare ribs. Diagnoses of carpal tunnel syndrome, low back pain, and wrist pain
were reported. The physician checked a box marked “yes” that appellant’s condition was caused
or aggravated by the employment activity. Appellant was authorized to work light duty with
restrictions.
Appellant was also examined by Dr. Edward J. Meyers, Board-certified in emergency
medicine, who related in September 3 and 12, 2014 reports, appellant’s complaints of right hand
and low back pain. He reviewed appellant’s history and conducted an examination. Dr. Meyers
observed positive Phalen’s, Tinel’s, and Finkelstein’s tests of the right wrist. He found no gross
motor abnormalities or loss of strength or function. Dr. Meyers reported that straight leg raise
testing was negative. He diagnosed carpal tunnel syndrome, low back pain, wrist pain, and
hypothyroidism.
In September 26 and 29, 2014 reports, Dr. Clayton R. Lowder, a Board-certified family
practitioner, reported that appellant complained of severe sharp pain in the right hand, wrist, and
neck when she pulled heavy equipment. He noted tenderness and decreased range of motion of
appellant’s lumbar spine. Upon examination of the right wrist, Dr. Lowder observed tenderness
of the right hand and wrist, decreased sensation, and positive Tinel’s and Finkelstein’s testing.
He diagnosed low back pain, neck pain, wrist pain, and carpal tunnel syndrome.
On September 25, 2014 appellant underwent nerve conduction study and
electromyography (EMG) testing by Dr. John K. Baker, a Board-certified neurologist, who
related appellant’s complaints of pain, numbness, and tingling in the right hand and some right
shoulder and arm pain, which had been present for several months. Dr. Baker reported that the
study was abnormal with evidence of right greater than left moderate median neuropathies at the
wrists consistent with carpal tunnel syndrome.
In a September 29, 2014 magnetic resonance imaging (MRI) scan examination,
Dr. Gilbert E. Parker, Jr., a Board-certified diagnostic radiologist, related appellant’s complaints
of neck pain between the shoulders. He observed slight right neural foraminal narrowing at C3C4 with minimal disc bulges, the largest at C6-C7 mildly deforming the anterior thecal sac.

2

Appellant continued to receive medical treatment from Dr. Lowder, whose October 2
and 16, 2014 reports, noted appellant’s complaints of right shoulder and hand pain and related
that she hurt it at work. Upon examination of her lumbar spine, he observed tenderness at C6-7.
Examination of the right upper extremity revealed no tenderness to palpation and decreased
range of motion of the right hand. Dr. Lowder diagnosed neck pain, carpal tunnel syndrome, and
herniated cervical disc disease.
In a letter dated November 12, 2014, OWCP informed appellant that the information
submitted was insufficient to establish her claim. It requested that she provide a detailed
description of how the alleged injury occurred and respond to specific questions. OWCP also
advised appellant to submit a detailed report from her treating physician which included a history
of how the claimed injury occurred, a diagnosis, and an opinion on how the condition was
causally related to the alleged injury. Appellant did not provide a supplemental statement
pursuant to OWCP’s request.
On October 30, 2014 Dr. Greg O. Spellman, a Board-certified anesthesiologist, who
specializes in pain medicine, related appellant’s complaints of right neck, right shoulder, and
right hip pain. Upon examination of her spine, he observed tenderness to palpation of the
paraspinals. Spurling’s, straight leg raise, and Faber’s testing were positive. Dr. Spellman
diagnosed cervical spondylosis, carpal tunnel syndrome, right hip pain, and chronic pain
syndrome.
In a decision dated December 17, 2014, OWCP denied appellant’s claim, finding
insufficient evidence to establish fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence,4 including that he or she is an “employee” within the meaning of FECA5 and that he or
she filed his or her claim within the applicable time limitation.6 The employee must also
establish that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.8
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercardo), 4 ECAB 357, 359 (1951).

6

R.C., 59 ECAB 42 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954).

7

G.T., 59 ECAB 447 (2008); M.M., Docket No. 08-1510 (issued November 25, 2010).

8

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

3

There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.9 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.10
An injury does not have to be confirmed by an eyewitness in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with the surrounding facts and circumstances and her subsequent
course of action.11 An employee has not met her burden of proof in establishing the occurrence
of an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statement in determining whether a prima facie case has been established. An employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.12
ANALYSIS
Appellant alleged that on August 30, 2014 she sustained injuries to her right hand,
shoulder, back, and hip when she pulled a pallet of spare ribs at work. OWCP denied her claim
finding insufficient evidence to establish fact of injury. The Board finds that appellant did not
meet her burden of proof to establish that she sustained a traumatic injury on August 30, 2014.
In her CA-1 form, appellant stated that she experienced tingling in her right hand,
shoulder, back, and hip when she pulled a pallet of spare ribs and felt an electric shock in her
hands. The Board notes that there is no detailed account of the alleged injury sufficient to
establish that the incident occurred in the manner alleged.13 In its November 12, 2014
development letter, OWCP informed appellant that the information initially provided was
insufficient to support her claim and requested additional evidence. Appellant provided no
response to OWCP’s request for information. The Board finds that her vague recitation of facts
does not support her allegation that the specific August 30, 2014 event occurred and caused a
work-related injury.14

9

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

10

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

11

Joseph H. Surgener, 42 ECAB 541, 547 (1991); Gene A. McCracken, Docket No. 93-2227 (issued
March 9, 1995).
12

D.B., 58 ECAB 529 (2007); Gregory J. Reser, 57 ECAB 277 (2005).

13

See M.B., Docket No. 11-1785 (issued February 15, 2012); Dennis M. Mascarenas¸49 ECAB 215, 218 (1997).

14

See Paul Foster, 56 ECAB 1943 (2004); Betty J. Smith, 54 ECAB 174 (2002); 5 U.S.C. § 8101(5).

4

The Board further finds that the contemporaneous medical evidence is inconsistent in the
description of the alleged incident. The office visit records of September 2 and 3, 2014, bearing
illegible signatures, provide a different history of injury, that appellant pulled a heavy cart at
work. Dr. Baker noted in his September 25, 2014 report, appellant’s complaints of pain,
numbness, and tingling in the right hand and some right shoulder and arm pain, which had been
present for several months. Dr. Lowder related that appellant pulled heavy equipment, which
caused her pain complaints.
Neither appellant, nor any of the reports she submitted in support of her claim provide a
consistent, detailed history of injury describing the time, place, and manner in which the alleged
injury occurred. Accordingly, the evidence is insufficient to establish that the incident occurred
as alleged.
Appellant has not met her burden of proof to establish that she experienced the
August 30, 2014 employment incident at the time, place, and in the manner alleged or that it
caused an injury. Because she has not met her burden of proof to establish the fact of injury, it is
not necessary to discuss the probative value of the medical reports.15
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a traumatic injury on August 30, 2014.

15

Tracey P. Spillane, 54 ECAB 608 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

